Citation Nr: 9920218	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-39 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1970, and he died in August 1994.  

The appeal arises from a rating decision dated in February 
1995 in which the Regional Office (RO) denied service 
connection for the cause of the veteran's death and basic 
eligibility under 38 U.S.C. Chapter 35.  The appellant, the 
veteran's daughter, subsequently perfected an appeal of that 
decision; and the Board of Veterans' Appeals (Board) remanded 
the case in July 1997.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran did not have cancer of the larynx or cancer 
of the trachea.  

3.  Cancer was not manifested to a compensable degree within 
one year of the veteran's separation from service; nor is any 
cancer which caused or contributed to the veteran's death 
shown to have been etiologically related to service, 
including service in Vietnam.  

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused or materially 
contributed to by a disease or injury of service origin.  38 
U.S.C.A. §§ 1101, 1112, 1110, 1113, 1310, 5107(a) (West 
199l); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).

2.  The appellant has not submitted a claim upon which relief 
may be granted for dependent's educational assistance under 
38 U.S.C. Chapter 35.  38 C.F.R. § 3.807(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The Board notes that service connection for the cause of the 
veteran's death is warranted when a service-connected 
disability was either the principle or primary cause of death 
or when a service-connected disability substantially or 
materially contributed to his death.  38 C.F.R. § 3.312.  The 
Board also notes that the veteran was not service-connected 
for any disabilities.

The Board also notes that a disability will be service-
connected when that disability resulted from a disease or 
injury incurred in or aggravated during service; and service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  
Additionally, when a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and a malignant tumor became 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In this case, the appellant does not contend that the cause 
of the veteran's death, cancer, became manifested until many 
years after his death; nor is there any competent evidence 
suggesting that such was the case.  Rather, the appellant 
asserts that the veteran's cancer should be presumed to have 
been incurred in service in Vietnam due to exposure to Agent 
Orange.  The Board notes that the veteran's DD Form 214 shows 
that he served in Vietnam.  The Board also notes that a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1996), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), will be considered chronic.  38 U.S.C.A. 
§ 1101 (West 1991); 38 U.S.C.A. §§ 1112, 1113, 1116 (West 
1991 & Supp. 1996); 38 C.F.R. § 3.307(a) (1996), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1996), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1996), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

According to the certificate of death, the veteran died in 
August 1994 and the immediate cause of death was cancer of the 
esophagus and larynx; and, as discussed below, cancer of the 
larynx is a disease for which service connection may be 
presumed to have been due to service in Vietnam.  Thus, there 
is competent evidence tending to show that the veteran's death 
was due to cancer of the larynx and that cancer of the larynx 
was diagnosed within 30 years of the veteran's service in 
Vietnam.  Under those circumstances, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, the claim is plausible, meritorious 
on its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board further finds that the 
Department of Veterans Affairs (VA) has met its duty to assist 
in developing the facts pertinent to said claim.  38 U.S.C.A. 
§ 5107.  The RO asked the appellant to provide the names and 
locations of all health care providers who treated the veteran 
for cancer, from its diagnosis in October 1992, to his death; 
and the RO obtained records from the facility for which the 
appellant submitted a VA Form 21-4138 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs).  The RO also obtained an opinion from a VA physician 
who reviewed the evidence of record and addressed the 
pertinent medical issues in this case.  

While there is competent evidence tending to support a 
finding that the veteran's death was due to cancer of the 
larynx, there is other competent evidence of record which is 
against finding that the veteran's death was due to cancer of 
the larynx or that he had that disease; and that evidence is 
discussed below.  

Private hospital records show that the veteran was admitted in 
October 1992.  While hospitalized, the veteran underwent 
surgery and the findings were a large ulcerated tumor 
involving the right tonsil, oropharynx and right lateral 
pharyngeal wall; apparent smaller granular lesion involving 
the right lateral pharyngeal wall at the level of the 
infrahyoid epiglottis; and apparent third primary tumor 
involving the left lateral pharyngeal wall and the entrance to 
the left pyriform sinus.  Biopsy results were invasive, 
moderately differentiated squamous sell carcinoma of the 
oropharynx; invasive, poorly differentiated squamous cell 
carcinoma of the right lateral pharyngeal wall; and invasive, 
moderately differentiated squamous cell carcinoma of the left 
pyriform sinus.  

Hospital records from another private facility in October 1992 
include an impression of squamous cell carcinoma of the tonsil 
with two additional primary lesions of squamous cell carcinoma 
of the right lateral pharyngeal wall and left pyriform sinus.  

A VA examination performed in December 1992 includes a 
diagnosis of cancer of the throat with recent cobalt 
treatment.  Private medical records dated in early March 1993 
include diagnoses of cancer of the larynx.  A later March 1993 
private hospital record includes a diagnosis of multiple 
squamous cell cancers of the head and neck.  The consultation 
report at that time shows that the treating physician had 
diagnosed multiple simultaneous head and neck cancers 
involving the right tonsil, right lateral pharyngeal wall and 
left pyriform sinus.  

An April 1993 CT (computerized tomography scan) of the head 
revealed no evidence of metastatic disease.  A chest X-ray in 
April 1993 was negative.  Biopsies of the right pharyngeal 
wall in April 1993 revealed no evidence of malignancy.  
Additional biopsies of the right pharyngeal wall approximately 
a week later were interpreted as benign, consistent with 
radiation changes.  

According to a private medical record dated in April 1993, 
regarding a gastroscopy, it was noted that the veteran had 
carcinoma of the larynx.  Additional April 1993 private 
hospital records show that the veteran was found to have 
multiple simultaneous head and neck cancers involving the 
right tonsil, right lateral pharyngeal wall and left pyriform 
sinus, in October 1992.  It was also noted that he underwent 
radiation therapy but began to complain of increasing pain in 
his throat region in February 1993 and was then found to have 
an exudative lesion in the right pyriform sinus.  However, 
biopsy revealed no cancer.  

A private hospital emergency department record shows that the 
veteran was admitted in December 1993, and the assessment was 
oropharyngeal cancer, possible laryngeal involvement.  A 
hospital record dated one day later includes an impression of 
cancer of the pharynx, larynx and esophagus treated with high 
dose radiation.  Significantly, a report of surgery at the 
private hospital dated in December 1993 includes a post-
operative diagnosis of probable recurrent carcinoma of the 
hypopharynx and larynx, and another private hospital record 
dated in January 1994 includes a post-operative diagnosis of 
laryngeal carcinoma with poor venous access.  The December 
1993 discharge summary includes the principle diagnoses of 
recurrent squamous cell carcinoma of the hypopharynx and 
larynx; development of a probable new squamous cell carcinoma 
of the left tonsil; and status post radiation therapy for 
multiple simultaneous squamous cell carcinomas of the head and 
neck, including T3N3 of the right tonsil, T2 lesion in the 
right lateral pharyngeal wall, and a T3 lesion in the left 
piriform sinus.  

A private medical record dated in March 1994 shows that the 
veteran had a history of squamous cell carcinoma with local 
metastatic disease.  Another March 1994 private medical record 
shows that the veteran had a past history of cancer of the 
larynx.  The diagnosis was bronchitis with chest wall pain and 
pharyngeal cancer.  A private hospital discharge summary dated 
in April 1994 shows that the veteran had advanced cancer of 
the floor of the mouth.  The report of a CT scan of the soft 
tissues of the neck shows that the veteran's registration 
diagnosis was laryngeal cancer and possible trachea 
involvement.  However, the CT scan revealed that the trachea 
was unremarkable.  

Review of the claims file also discloses that the veteran was 
admitted to a private nursing home in April 1994.  Those 
records include a diagnosis of cancer of the larynx.  

In light of the evidence discussed above, some of which 
includes an impression or diagnosis of cancer of the larynx 
and the biopsy results which show that cancer affected areas 
near the larynx but not the larynx or trachea, the RO obtained 
a medical opinion.  In April 1998, a VA physician reviewed the 
veteran's claims file and provided the following opinion:

The medical evidence in the veteran's 
file reveals that he did have three 
separate tumors.  One on the right soft 
palate, and the right lateral pharyngeal 
wall and the third was in the left 
piriform sinus.  These were three 
separate primary tumors, certainly not 
metastatic.  Although these areas are 
adjacent to and even connected to the 
larynx and trachea, those are not 
considered the larynx or trachea.  Thus, 
the [] answer to the question is that the 
veteran did not have cancer of the larynx 
or trachea.  

As the April 1998 VA physician reviewed the veteran's medical 
records pertaining to his treatment for cancer and his opinion 
is the only opinion based on such a review and specifically 
addresses the question of whether the veteran had cancer of 
the larynx or trachea, the Board finds that opinion more 
probative than the medical records which include an impression 
or diagnosis of cancer of the larynx.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  No competent evidence has 
been submitted which tends to show that the veteran's cancers 
were etiologically related to exposure to herbicides in 
Vietnam or otherwise related to service.  Therefore, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1110, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.


I.  Chapter 35 Benefits

It is argued that the veteran had a service-connected 
disability that was 100 percent disabling at the time of his 
death.  The appellant contends that service connection was 
warranted for cancer of larynx, diagnosed at a nursing home 
in March 1994, due to exposure to Agent Orange, and that such 
disability was so severe as to require nursing home care.  
The appellant also asserts that cancer of the throat was 
diagnosed at a December 1992 VA examination and that the 
organs of the throat include the larynx and trachea, for 
which service connection should be presumed due to the 
veteran's service in Vietnam.  

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, that a permanent total service-connected disability 
have been in existence at the date of the veteran's death, or 
that the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  As discussed above, the 
veteran did not have any service-connected disabilities 
during his lifetime.  Moreover, for the reasons discussed 
above, the Board finds that service connection was not 
warranted for cancer of the larynx or trachea.  Furthermore, 
the Board has determined that service connection for the 
cause of the veteran's death is not warranted.  Thus, the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim is denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

